Citation Nr: 1031052	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  04-28 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) for the period prior to July 
8, 2008.

2.  Entitlement to a rating in excess of 70 percent for PTSD for 
the period beginning July 8, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969, 
from September 1969 to September 1972, and from March 1977 to 
March 1981.  

This matter first came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in Newark, New Jersey.  In January 2007 
the Board denied the Veteran's claim for a rating higher than 50 
percent for his PTSD.  The Veteran appealed that decision to the 
Court of Appeals for Veteran's Claims (Court).  In February 2008 
the Court vacated the Board's January 2007 decision pursuant to a 
Joint Motion for Remand (JMR) that was filed by the parties.  In 
May 2008 the Board remanded the Veteran's claim for VCAA notice 
that complied with recent changes in the law and a new 
examination.  In a November 2008 decision the Appeals Management 
Center (AMC) granted the Veteran a 70 percent rating effective 
July 8, 2008, representing a partial grant of his appeal.

The Veteran testified at a hearing that was held before a 
decision review officer (DRO) at the RO in November 2004.  While 
Veteran requested a hearing before a travelling Member of the 
Board, he failed to appear for his hearing.  Therefore, his 
request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The Veteran's representative indicated that the Veteran wished to 
reopen his claim for a total disability rating by reason of 
individual unemployability (TDIU).  This claim has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  Prior to July 8, 2008, the evidence did not show that the 
Veteran had occupational and social impairment with deficiencies 
in most areas, such as work, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rules that interfere with routine activities; speech 
that is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and an inability to 
establish and maintain effective relationships.  

2.  From July 8, 2008, the evidence did not show that the Veteran 
had total occupational impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; a 
persistent danger of hurting himself or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; and memory loss for names of close relatives, his own 
occupation, or his own name at any time.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for 
PTSD were not met prior to July 8, 2008.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.149, Diagnostic Code 9411 
(2009).

2.  The criteria for an evaluation in excess of 70 percent for 
PTSD were not met for the period beginning July 8, 2008.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.149, 
Diagnostic Code 9411 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the Court decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in May 2003, prior to 
the rating decision that is appealed herein, that explained what 
evidence VA received in support of his claim, what evidence VA 
was responsible for getting on the Veteran's behalf, and what 
evidence that VA would make reasonable efforts to obtain on the 
Veteran's behalf.  In January 2005 the Veteran was sent a second 
VCAA letter in conjunction with his pending appeal.  This letter 
explained the status of the Veteran's claim and how he could help 
support it.  Additionally, the letter explained that in order to 
establish entitlement to an increased evaluation for his PTSD the 
Veteran needed to show that this disability got worse.  In May 
2008 the Veteran was sent a third VCAA letter that again provided 
this information and, additionally, explained the manner whereby 
VA assigns disability ratings and effective dates.  Another VCAA 
letter that was sent in July 2008 reiterated this information 
and, additionally, reproduced the General Rating Formula for 
Mental Disorders that is located at 38 C.F.R. § 4.149 and which 
applies to rating the Veteran's PTSD.  The Veteran's claim was 
subsequently readjudicated, most recently in a November 2008 
supplemental statement of the case (SSOC).  Therefore, to the 
extent that a pre-decisional notice error existed, it was cured 
and the Veteran was provided an adequate opportunity to develop 
his claim after receiving proper notice.

In addition to its duties to provide various notices to the 
claimant, VA also must make reasonable efforts to assist him or 
her in obtaining the evidence that is necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In connection with the current appeal, VA has of record 
evidence including service treatment records, VA treatment 
records, Vet Center treatment records, private treatment records, 
and a transcript of the Veteran's testimony at his November 2004 
hearing before a DRO.  Although the Veteran referenced a lengthy 
history of counseling in his September 2008 examination, the 
Veteran did not provide releases enabling VA to obtain any 
treatment records other than those which are already in the 
claims file.  Moreover, the history referred to by the Veteran 
for the most part significantly predates the period at issue in 
this case and is therefore of minimal to no relevance.  

The Veteran was also provided with three VA examinations in 
support of his claim.  Pursuant to the instructions that were set 
forth in the JMR, the adequacy of these examinations will be 
addressed.

The first VA examination took place in June 2003.  While the 
examining psychiatrist provided an assessment based on the 
Veteran's stated history and a current examination, he did not 
review the claims file.  Notably, at that time the only 
psychological or psychiatric treatment records that had been 
associated with the claims file were a "clinical functional 
capacity psychosocial assessment" that was dated in October 
1996, well before the period at issue in this increased rating 
claim; a "psychological summary" dated in March 1996; brief 
(one sentence) group therapy notes from 1999 and 2000, also well 
before the period at issue; and an October 2002 substance abuse 
screening interview that dealt only with the Veteran's level of 
alcohol consumption.  The Board observes that the focus of an 
increased rating claim is on a Veteran's present level of 
functioning.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994) (noting that in an increased rating case the present level 
of disability is the primary focus).  Thus, these prior records 
would have been of little utility in assessing the Veteran's 
current functioning, and the Board finds that, under the facts of 
this case, the examiner's failure to review them does not render 
the examination inadequate for the purposes of assessing the 
Veteran's then-present level of impairment.  

The Veteran was, in any event, reexamined by the same VA 
psychiatrist in March 2005.  At that time, the examiner had an 
opportunity to review the claims file, which included the 
aforementioned treatment records as well as additional treatment 
records from a Vet Center that were received by VA subsequent to 
the prior examination.  These included a January 2005 assessment 
that was prepared by a social worker (master social work 
addictions counselor) who had counseled the Veteran at the Vet 
Center.  The Vet Center assessment did not indicate that its 
author had a license to practice clinical social work.  While the 
VA psychiatrist did not specifically reference the social 
worker's assessment or the other clinical documentation in the 
claims file, the report of examination specifically states that 
the claims file, which, as noted above, included these documents, 
was reviewed, and there is no evidence to the contrary.  In this 
regard, the Board notes that a presumption of regularity applies 
to the actions of public officials.  See, e.g., Hilkert v. West, 
12 Vet. App. 145, 151 (1999).  Applying this presumption, the 
Board finds that the examiner appropriately reviewed the claims 
file in its entirety and took all of the documents therein into 
consideration.  The examiner did not find it necessary to comment 
on either the social worker's January 2005 evaluation or the 
other treatment records, most of which significantly predated the 
period at issue, in his assessment of the Veteran's current 
functioning.  

The Board finds that the examiner's decision in this regard was a 
matter of medical judgment as to what information was necessary 
in order to accurately convey the Veteran's current psychiatric 
status.  Moreover, the examiner took a history from the patient 
during the examination and this, together with the examination 
and review of the claims file, provided a sufficient factual 
basis for the opinion.  See, e.g. Francisco v. Brown, 7 Vet. App. 
55, 58 (finding that an examination that only briefly referred to 
the appellant's past medical history afforded a plausible basis 
for the Board's decision).

Additionally, the Board notes that the JMR referenced an apparent 
inconsistency between the examiner's characterization of the 
Veteran's overall symptoms as moderate while assigning a global 
assessment of functioning (GAF) score of 50.  GAF scores of 41-50 
generally denote "serious symptoms (such as suicidal ideation, 
severe obsessional rituals, or frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition, Text Revision (American Psychiatric Association 2000) 
(emphasis added).  The Board notes that the assigned GAF score of 
50 was the highest score falling into that range of symptoms, 
with scores of 51-60 generally denoting moderate symptoms.  Id.  
The Board also notes that a serious impairment in a single area 
of functioning is all that is necessary in order to receive a GAF 
score within the 41-50 range, and that it does not necessarily 
reference an overall level of serious symptoms.  Therefore, the 
Board does not find that the assigned GAF score rendered the 
March 2005 examination either ambiguous or inconsistent.  

The Veteran was again examined in July 2008, this time by a VA 
psychologist.  The psychologist also indicated that he reviewed 
the claims file.  He reviewed the Veteran's history, including 
his treatment history, current symptoms, and mental status.  
While there are inconsistencies in the report, such as the 
examiner's assessment of the Veteran as unemployable despite the 
fact that the Veteran is currently working, the report as a whole 
contains sufficient information to enable VA to apply the rating 
criteria that are set forth in 38 C.F.R. § 4.149.  

For the above reasons, the Board finds that the VA examinations 
that were provided to the Veteran were adequate and that VA 
satisfied its obligations pursuant to the VCAA in this case.

II.  Prior Remand

As noted in the introduction, this case was remanded by the Board 
in May 2008.  A claimant has a right to substantial compliance 
with the instructions that are set forth in a Board remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998). See also Dyment v. 
West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 
1377, 147 (2002) (remand not required under Stegall where Board's 
remand instructions were substantially complied with). 

In this case, the May 2008 remand required VA to (1) provide 
updated VCAA notice that reflected changes in the law that had 
taken place after the RO's initial decision in January 2004 that 
denied the Veteran's claim, and (2) request that the Veteran 
identify all treatment that he received for his psychiatric 
disorder and obtain identified treatment records, and (3) obtain 
a new VA examination.  

With regard to the first instruction, the RO/AMC sent revised 
VCAA notices to the Veteran in May 2008 and in July 2008 that 
fully satisfied VA's notice obligations pursuant to the VCAA.  
With regard to the second instruction, the May 2008 letter that 
was sent to the Veteran specifically requested that he identify 
all health care providers who treated him for his PTSD from 2005 
to the present and to sign releases authorizing VA to obtain 
copies of his treatment records from these providers.  The 
Veteran did not notify VA of any additional treatment or provide 
any signed releases.  

The Board notes that the remand indicated that the examination 
should be performed by a psychiatrist.  The examiner was 
requested to identify all symptoms of the Veteran's PTSD, provide 
an opinion regarding the degree of social and industrial 
impairment resulting from the Veteran's PTSD, provide a GAF score 
and attempt to reconcile the previous GAF scores that were 
reported in prior examinations, and address various treatment 
records in the claims file, including treatment records that were 
received subsequent to the prior VA examinations.  

While the examination was conducted by a psychologist rather than 
a psychiatrist, the Board notes that both psychologists and 
psychiatrists are trained to diagnose and treat mental disorders 
and are both competent to provide VA mental health examinations.  
The examiner did address the Veteran's PTSD symptoms, level of 
social and industrial impairment, and provide a GAF score.  While 
he did not explicitly reconcile the past GAF scores that were 
assigned to the Veteran, he noted that the Veteran's functioning 
appeared to have declined over time and was, at the time of the 
examination, more serious than was shown in the past.  Moreover, 
while the examiner did not discuss in detail the Vet Center and 
private treatment records contained in the claims file, he did 
indicate that these records were reviewed and considered.  For 
these reasons, the July 2008 examination substantially complied 
with the instructions set forth in the May 2008 remand.  

III. Increased Rating

The Veteran essentially contends that he should receive a rating 
higher than 50 percent for the period prior to July 8, 2008 and a 
rating higher than 70 percent thereafter.  

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease 
or injury already has been established and entitlement to an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance.  See, e.g., Franciso, 7 
Vet. App. at 58.  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from the 
time period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007) ("the relevant temporal focus for adjudicating 
an increased-rating claim is on the evidence concerning the state 
of the disability from the time period 1 year before the claim 
was filed until VA makes a final decision on the claim.")  While 
earlier evidence is not entirely irrelevant, insofar as 38 C.F.R. 
§ 4.2 directs rating specialists to review the recorded history 
of a disability in order to make a more accurate evaluation, 
"the regulations do not give past medical reports precedence 
over current findings."  Franciso, 7 Vet. App. 58.  

	A.  Facts

The Veteran was granted service connection for PTSD in April 
1996.  He filed a new claim for an increased rating that was 
received by VA on April 22, 2003.  Therefore, the Board's 
discussion will primarily focus on the evidence for the period 
beginning in April 2002, briefly summarizing evidence from prior 
to that date.

The Veteran received psychological treatment in the late 1980s.  
This primarily focused on marital problems which were considered 
to be secondary to PTSD.  The Veteran's wife perceived him as 
rigid and controlling.  The Veteran was then working in a jail as 
a corrections officer and he found this employment to be 
stressful.

The Veteran received psychological treatment from J.G., a 
psychologist, from July 1994 to November 1995, at which time he 
stopped treatment because the J.G.'s office was in an 
inconvenient location.  When he entered counseling, his primary 
symptoms were anxiety, tension, and depression.  At times he felt 
like he could "lose control."  He had flashbacks and dreams of 
being in Vietnam.  He had no suicidal or homicidal thoughts, but 
he felt tense, uneasy, depressed, easily startled, had difficulty 
controlling his temper, sleep disturbance, nightmares, difficulty 
expressing his emotions, and difficulty in establishing and 
maintaining personal relationships.  He had been violent in the 
past, but was not presently.  He avoided things that reminded him 
of Vietnam and avoided interpersonal conflict because he feared 
losing his temper.  He worked in what the psychologist termed 
"menial jobs" as a laborer and night watchman and was at times 
unemployed (however, the Board notes that the Veteran reported 
having only a junior high school education).  He avoided 
discussing his feelings about Vietnam.  He responded well to 
treatment but the psychologist believed that the Veteran had many 
buried memories and should continue treatment.

In July 1996 he saw a new counselor.  At that time the Veteran 
reported that his primary problem with PTSD was anger which, in 
the past, had at times led to fights.  He reported experiencing 
nightmares and that he was having marital problems because his 
wife disapproved of the amount of alcohol that he was consuming,  

An October 1996 "clinical functional capacity psychosocial 
assessment" was prepared by a social worker.  He reported that 
the Veteran sought treatment approximately 2 years earlier for 
complaints of flashbacks, nightmares, intrusive thoughts, and 
difficulty sleeping.  The Veteran had continuing complaints of 
depression, paranoia, intrusive thoughts, and introversion.  He 
was concerned with various physical ailments and had often set 
unrealistic expectations for himself, for example, with regard to 
employment options.  The social worker opined that the Veteran 
was very tangential, had difficulty focusing, and that he 
reported a past history of hallucinations.  The Veteran had 
attachment issues.  The social worker believed that it was "hard 
to view [the Veteran] as employable, not that he won't give it 
his best shot, but that there maybe [sic] some neurological 
components... that impede him."  He suspected that the Veteran's 
PTSD might be overshadowing an organic brain disorder or a 
neurological problem.  

The Veteran received counseling for PTSD, apparently at a Vet 
Center, from 1996 to June 2000.  Treatment records reflect 
difficulties with anxiety, sleep, and interpersonal skills.  The 
Veteran had a history of alcohol use.  He reported problems with 
sleeping that improved.

VA treatment records from 1999-2000 indicate that the Veteran was 
in some type of group therapy and generally presented with a 
dysthymic mood.  In October 2002 he was evaluated for substance 
abuse but did not believe that he had an alcohol problem and 
reported that he had not previously received substance abuse 
treatment.  

The Veteran reinstituted counseling with licensed professional 
counsel (LPC) at a Vet Center in March 2003.  He was then 
experiencing financial distress, marriage problems, and had an 
ill spouse.  He was feeling depressed, felt that he was under a 
lot of stress, and was experiencing flashbacks and hypervigilance 
that were triggered by the war in the Persian Gulf.  He started 
attending a PTSD counseling group.  He had some difficulties with 
alcohol and came to one group session smelling of alcohol.  He 
continued to work as a security guard.  He was very concerned 
about the progress of his increased rating claim.  He was 
concerned about possible medical problems that he was 
experiencing.  He experienced anxiety, low self-esteem, and 
continued to experience sleep problems, flashbacks, and 
hypervigilance.

The Veteran was examined by a VA psychiatrist in June 2003.  At 
that time, the Veteran denied getting previous treatment for 
PTSD.  The Veteran reported that he experienced nightmares, 
flashbacks, and hypervigilance approximately 4 times a week and 
that these symptoms were of moderate intensity.  He had an eighth 
grade education and was employed full time as a security guard.  
He reported that he was generally able to do his job.  He was 
married for 15 years and reported a good relationship with his 
family.  He reported that he was close to his sister.  He 
reported that he mainly socialized with his family and a few 
friends.

The Veteran was dressed casually at the examination.  He was 
cooperative and his mood was neutral.  His affect was blunted.  
The Veteran's speech was normal.  There were no perceptual 
problems.  Thought processes and thought content were normal.  
There was no suicidal or homicidal ideation.  The Veteran was 
fully oriented.  His insight, judgment, and impulse control were 
assessed as fair.  He was able to work but had a limited social 
network.  The examiner assigned a GAF score of 55.  A GAF of 51-
60 is indicative of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The examiner 
assessed the Veteran's symptoms as moderate.  The Veteran was 
assessed to be competent.  

In October 2004 the Veteran testified at a DRO hearing.  He 
testified that he had bad dreams and flashbacks.  He was anxious 
and under a lot of stress because he was caring for his ill wife 
and lacked good health insurance.  It was difficult to take care 
of his sick wife, work, and try to pay the bills with only a low-
paying job.  He testified that he hated Vietnamese-Americans.  He 
got angry easily.  He worked as a security guard approximately 5 
days per week.  He had an exaggerated startle response and 
instinctively tried to reach for a weapon when he heard loud, 
unexpected noises; however, he did not actually have a weapon.  
When he was not working, he usually stayed home with his wife.  
He was not then in treatment for his PTSD.  He never contemplated 
suicide.  On one occasion when he was startled by a firecracker 
he felt like he would have killed someone accidentally because he 
instinctively reached for a weapon but he did not have one.

Vet Center treatment records from December 2003 to May 2004 
indicate that the Veteran was preoccupied with the progress of 
this claim and was frustrated with VA for not giving him the 
additional compensation that he desired.  The majority of 
treatment notes from this time period focus on the Veteran's 
problems with VA.  Lack of money was also causing marital 
conflict for the Veteran.  He was at times anxious and depressed 
but he was not suicidal.  He was often annoyed, agitated, and 
impatient.

In a report dated in January 2005 a social worker (master social 
work addictions counselor), who was apparently not licensed as a 
clinical social worker, described his assessment of the Veteran's 
functioning.  The social worker reported that the Veteran 
indicated that various stimuli precipitated flashbacks and 
feelings of grief and loss.  The Veteran experienced survivor 
guilt and intrusive memories of his war experiences.  The Veteran 
preferred to be isolated and had difficulty sharing his feelings 
with others.  He was taking care of his ailing wife.  He was not 
taking any psychiatric medications.  The Veteran reported having 
thoughts of impending doom.  He expressed suicidal ideation at 
times.  He exhibited low self-esteem.  He reported auditory 
hallucinations.  He described various somatic complaints.  The 
Veteran continued to experience nightmares and angry outbursts.  
He had trust issues.  He preferred to work in the security field 
because it required minimal contact with other people.  Although 
the Veteran reported being employed, the social worker reported 
that he considered the Veteran to be unemployable.

The Veteran was reexamined by a VA psychiatrist in March 2005.  
The Veteran denied receiving psychiatric treatment in the past.  
He denied any past suicidal or violent behavior.  The Veteran 
reported experiencing flashbacks, hypervigilance, easy startle 
reflex, poor sleep, irritability, jumpiness, depression, frequent 
arguments, and isolativeness.  These symptoms seemed to be 
moderate in nature.  The Veteran reported that he experienced 
these symptoms on most days.  He tried to keep busy in order to 
avoid them.  

The Veteran reported that he was working as a security guard.  He 
was able to do this job and he reported that he got along with 
the people he worked with.  He denied losing any time from work 
due to his PTSD.

The Veteran reported that he got his GED.  He was married for 16 
years.  His adult daughters moved away and he rarely spoke to 
them.  He talked to his brother once a month and occasionally 
talked to his sister.  He was experiencing marital difficulties 
due to frequent arguments.  The Veteran reported that he drank 3 
to 4 bottles of beer per day.  He continued to work full time.  
He spent most of his free time watching television.  He mainly 
socialized with select coworkers.  He was able to take care of 
his activities of daily living.  

At the examination the Veteran was dressed casually.  He was 
cooperative and his mood was neutral.  His affect was blunted and 
his speech was regular in rate and rhythm.  His thought processes 
and thought content were normal.  The Veteran did not express any 
suicidal or homicidal ideation.  He was fully oriented.  His 
insight, judgment, and impulse control were judged to be fair.  
He did not have any hallucinations of delusions.  The Veteran had 
fair eye contact and acted appropriately.  He maintained 
reasonably good personal hygiene.  He did not report any memory 
loss or obsessive or ritualistic behavior.  He did not report any 
panic attacks.  The Veteran did report symptoms of depression and 
anxiety that led him to be argumentative with his wife.  These 
symptoms did not appear to have affected the Veteran's work.  The 
Veteran had continued sleep difficulties which caused him to be 
tired in the morning.  His alcohol use did not seem to have 
affected his work performance or relationships.  The examiner 
assigned a GAF of 50 and assessed the Veteran's PTSD symptoms 
overall as being moderate in nature.  The Veteran was noted to 
have some problems in his relationships.  He was judged to be 
competent.  

In June 2008 the Veteran's wife submitted a written statement to 
the effect that her husband experienced anxiety, nightmares, 
hyperactivity, and unspecified nervous symptoms.  

The Veteran was again examined by VA on July 8, 2008.  At that 
time, the Veteran reported that he was married for 20 years.  He 
had an 8th grade education but he earned his GED while he was in 
the service.  He was employed as a security guard for the same 
company for the last 9 years.  The Veteran reported that he 
preferred to avoid people when on the job.  When he was around 
people he found it difficult to avoid arguing with them.  He 
reported that working is very difficult for him but that he 
continues to do so because of financial difficulties related to 
his wife's illness.  He worried that his avoidance and isolation 
could cause him to lose his job in the future.

The Veteran denied any current psychological or psychiatric 
treatment.  He reported that he was unable to take time off from 
work to attend treatment.  He reported prior treatment in 1994-
1995 and later at a Vet Center.  He also reported receiving 
marriage counseling in the 1980s.

The Veteran reported that he had a difficult time falling and 
staying asleep and that he experienced nightmares.  He reported 
hypervigilant behaviors such as always watching his back and 
turning around to see what was behind him.  He reported an 
incident in the remote past when he hit a police officer after 
being startled.  He reported that he was easily started by loud 
noises and reiterated the incident with the firecracker that he 
testified about in the October 2004 DRO hearing although he 
referred to this incident, which had occurred more than 4 years 
earlier, as having happened "the other day."  The Veteran 
reported frequent mood swings.  He avoided crowds and preferred 
to avoid socializing with other than members of his immediate 
family.  He easily became angry.  He worried that if he had too 
much contact with co-workers he would be provoked into getting 
into some sort of conflict.  He continued to feel hostile towards 
Vietnamese persons and to have intrusive recollections of the 
war.

The Veteran was angry when discussing Vietnamese Americans but 
otherwise maintained a restricted affect throughout the 
interview.  His emotional response to discussing his war trauma 
was extremely blunted.  His intellectual function was estimated 
to be low average.  He was polite and cooperative.  He was calm 
except when describing his feelings about Vietnamese, at which 
time he became loud and started to yell.  His speech was normal.  
There was no evidence of perceptual impairment.  There was no 
history of thought disorder, including hallucinations or 
delusions.  The Veteran denied having suicidal or homicidal 
thoughts, although he reported that if he is touched unexpectedly 
he flies into a "homicidal rage."  The Veteran's memory, 
concentration, abstract reasoning, and judgment were all intact.  
His impulse control during the evaluation was normal but the 
Veteran reported that he had a difficult time controlling his 
impulses when he was at work.  The Veteran had intact insight.  
He desired psychological treatment but was unable to obtain this 
due to his need to work.  

The Veteran reported that his stressors included memories of the 
Vietnam War, sleep problems, interpersonal problems, and his 
wife's illness.  The Veteran reported that he was very close to 
his wife.  He also reported that he stayed in touch with his 
surviving siblings.  The Veteran reported that he was unable to 
engage in any hobbies because all his time was spent either 
working or caring for his ailing wife.  He did all the household 
chores except cooking.  He usually had time to watch a little 
television before going to sleep.  He reported that he was fully 
independent and was able to cook, clean, dress, groom himself, 
and maintain his personal hygiene without assistance.  The 
Veteran denied any drug abuse and stated that his drinking was 
under control.  

The examiner assessed the Veteran's symptoms as being "very 
severe" in nature.  He assigned a GAF of 38.  A GAF of 31-40 is 
indicative of some impairment in reality testing or 
communication, or major impairment in several areas, such as work 
or school, family relations, judgment, thinking or mood.  The 
examiner assessed the Veteran to be unemployable, although he 
acknowledged that the Veteran actually was working.  The examiner 
believed that the Veteran would be better off if he did not have 
to work and that, if he continued to work, it was possible he 
could get into arguments or altercations with others.  The 
examiner noted that the Veteran's symptoms seemed to have 
significantly worsened since the Veteran's last evaluation in 
March 2005.  The examiner believed the Veteran to be competent to 
handle his own funds.

	B.  Analysis

The Veteran's PTSD is evaluated under 38 C.F.R. 4.130, Diagnostic 
Code 9411.  

A rating of 50 percent is assigned where the Veteran exhibits 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term or long-term memory 
(e.g. retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A rating of 70 percent is assigned where the Veteran exhibits 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to establish 
and maintain successful relationships.

A rating of 100 percent is assigned where the Veteran exhibits 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

		(1)  The period prior to July 8, 2008

The evidence does not show that the Veteran met the criteria for 
a rating in excess of 50 percent prior to July 8, 2008.  

During this period the Veteran was consistently able to maintain 
employment as a security guard, an occupation that was 
commensurate with his preferences and his level of educational 
achievement; he maintained a stable marriage despite some 
arguments with his spouse; he remained in contact with his 
siblings; and he maintained a few social contacts.  No 
deficiencies in the Veteran's judgment were noted at either the 
June 2003 or the March 2005 VA examinations; rather, the 
Veteran's judgment was assessed to be fair at both examinations.  
The Veteran's treatment records during this time period likewise 
do not express concerns about deficiencies in the Veteran's 
judgment.  The Veteran's thought processes were noted to be 
normal at both of the VA examinations.  While the social worker 
who prepared the January 2005 report noted that the Veteran 
experienced hallucinations, the Veteran did not report 
experiencing hallucinations of any kind at any of his VA 
examinations.  The actual treatment records pertaining to the 
period at issue reference some mistrust of VA health care 
providers but no delusions or hallucinations.  The Veteran did 
experience some mood symptoms; however they were not so severe as 
to interfere with the Veteran's ability to maintain stable 
employment, take care of his spouse, or perform his activities of 
daily living.    

Moreover, the is no evidence that the Veteran experienced 
obsessional rituals which interfered with his routine activities; 
his speech was noted to be normal at each VA examination; he was 
always noted to be fully oriented in all spheres; and he 
maintained adequate personal hygiene.  He reported difficulty 
controlling his anger, but he was able to manage this by avoiding 
conflict with others.  While the Veteran indicated that he had 
been violent in the remote past, there were no episodes of 
violence during the time period that is applicable to this case.  
There is no evidence that the Veteran experienced panic attacks 
and, as previously noted, while he experienced symptoms of 
anxiety and depression these symptoms were not so severe as to 
affect the Veteran's ability to successfully maintain employment, 
to take care of his ailing wife, or to perform household chores.  
While the January 2005 social worker's report indicated that the 
Veteran experienced suicidal ideation, the Board notes that the 
Veteran explicitly denied this symptom at all of his VA 
examinations and, additionally, denied it at his November 2004 
DRO hearing.  While the Veteran reported being under much stress 
due to his finances, marital problems, and his wife's ill health, 
he was able to cope with these stresses successfully enough to 
maintain employment, act as a caregiver to his spouse, and 
adequately perform household chores and activities of daily 
living.  

The Board acknowledges that the VA examiner who performed the 
March 2005 VA examination assigned a GAF of 50, which is at the 
cusp of symptoms that could be considered serious in nature.  As 
previously noted however, an assignment of this GAF score does 
not necessarily indicate an overall level of severe symptoms; 
rather, there need only be a serious impairment in one area 
(social, occupational, or school functioning).  The Board notes 
that despite assigning this GAF score, the VA examiner verbally 
assessed the Veteran's overall symptoms as being moderate in 
nature.  This is consistent with the prior examination of June 
2003, wherein the examiner assigned a GAF of 55, which falls 
squarely within the range of symptoms that are considered to be 
moderate in nature.  

The Board also notes that an examiner's classification of the 
level of psychiatric impairment, by word or by GAF score, is 
considered but is not determinative of the VA disability rating 
to be assigned.  Rather, the evaluation is based on consideration 
of all of the evidence that bears on occupational and social 
impairment. 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  The actual 
symptoms that are described in the two VA reports of examination 
and in the various treatment notes pertaining to this period of 
time do not document symptoms that are akin to those set forth in 
the General Rating Formula for Mental Disorders as being 
consistent with a 70 percent rating.  

Rather, the Veteran's symptoms, including his restricted 
affective range, disturbances of motivation and mood, and 
difficulties with establishing and maintaining effective work and 
social relationships, are expressly contemplated within the 50 
percent rating.  

In arriving at this conclusion, the Board acknowledges that the 
January 2005 social worker's report documented more serious 
symptoms and included an assessment that the Veteran was 
unemployable.  The Board assigns this document little probative 
value.  He also described symptoms, such as suicidal ideation, 
that are not documented elsewhere in the claims file; for 
example, as noted above, the social worker indicated that 
suicidal ideation was a significant problem for this Veteran 
while the Veteran himself denied this on multiple occasions.  The 
social worker also indicated that the Veteran experienced 
hallucinations, although the Veteran denied having such symptoms 
at both the June 2003 and March 2005 VA examinations.  Other than 
the January 2005 report, these symptoms are not documented 
anywhere else in the claims file as having occurred during the 
relevant time period.  Finally, the Board notes that the June 
2005 report is inconsistent insofar as the social worker reported 
that the Veteran "fell well within the criteria for 
unemployability" despite the fact that the Veteran was, in fact, 
gainfully employed at that time.  The Board therefore concludes 
that the social worker's report is based on an inaccurate factual 
foundation and is therefore of minimal probative value.  

The VA examiners' reports, the adequacy of which were previously 
discussed, are of far more probative insofar as they were 
prepared by a psychiatrist, contain detailed mental status 
evaluations, and reflect the history that was actually reported 
by the Veteran at the examinations.  They are also consistent 
with the Veteran's testimony at the DRO hearing about his 
symptoms and difficulties, while the January 2005 social worker's 
report appears to exaggerate the Veteran's symptoms beyond what 
his own testimony and the other documentation in the claims file 
indicates was actually the case.  



		B.  The period beginning July 8, 2008

Likewise, the evidence does not show total occupational and 
social impairment during the period beginning July 8, 2008.  
Notably, the Veteran was in fact gainfully employed full time as 
a security guard throughout this period.  Therefore, the VA 
examiner's assessment of the Veteran as unemployable is factually 
contradicted; if the Veteran was in fact totally unable to work, 
he could not have continued to maintain employment.  Moreover, 
while the Veteran reported that he had little social interaction 
outside of his immediate family, he continued to maintain a 
stable marriage, care for his ailing wife, and keep in contact 
with his siblings.  Thus, his social impairment was not total.

Furthermore, there is no evidence that the Veteran experienced 
gross impairment in thought processes or communication; rather, 
these were assessed as normal at the July 8, 2008 VA examination.  
There were no persistent delusions or hallucinations; again, the 
absence thereof was specifically noted at the examination.  The 
Veteran did not display any grossly inappropriate behavior; 
rather, he was cooperative and polite throughout the interview.  
The Veteran denied being suicidal or homicidal.  While the 
examiner expressed some concern that the Veteran's short temper 
could at some point lead to a confrontation that could 
potentially become physical, the Veteran was not then deemed to 
be a threat to himself or others and the Veteran has no history 
of ever having been hospitalized as an imminent danger to either 
himself or others.  The Veteran was not intermittently unable to 
perform his activities of daily living, including the maintenance 
of adequate personal hygiene.  Rather, he was specifically noted 
to be able to carry out all of his activities of daily living 
independently and, additionally, the Veteran reported that he was 
able to perform all the household chores, care for his ill 
spouse, and maintain gainful employment.  The Veteran was always 
noted to be fully oriented and no memory impairment was 
documented.  The Veteran simply did not have any of the symptoms 
that are consistent with a 100 percent rating for PTSD, nor did 
he have symptoms of similar severity thereto.  As previously 
noted, the type of symptoms that warrant a schedular 100 percent 
rating are those that indicate total occupational and social 
impairment, which is something that this Veteran does not 
experience, notwithstanding the examiner's assigned GAF score of 
38.  As previously noted, the GAF score is only one factor among 
many that are weighed when assessing a Veteran's level of 
disability; the actual symptoms that are documented in the claims 
file are of greater weight.  In any event, while a GAF of 31-40 
generally denotes the existence of major impairments in several 
areas, it does not categorically denote total occupational and 
social impairment.   

		C.  Extraschedular consideration

The Board further finds that the Veteran's symptoms do not 
present such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate).  Rather, the Veteran's 
PTSD symptoms, such as depressed mood, sleep disturbance, 
interpersonal difficulties, anxiety, and unprovoked irritability, 
are specifically referenced in the rating schedule.  Moreover, 
the level of occupational and social impairment produced by the 
Veteran's PTSD is also fully encompassed within the General 
Rating Formula for Mental  Disorders at 38 C.F.R. § 4.149, which 
contemplates impairments ranging from minimal to totally 
disabling.

Additionally, there is no evidence that the Veteran's PTSD caused 
frequent hospitalizations or materially interfered with the 
Veteran's employment.  There is no evidence that the Veteran has 
ever been hospitalized for a psychiatric disorder.  As previously 
noted, the Veteran has been able to maintain long term employment 
as a security guard despite his PTSD and he denied missing work 
due to his PTSD.  

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.



ORDER

A rating in excess of 50 percent for PTSD for the period prior to 
July 8, 2008 is denied.

A rating in excess of 70 percent for PTSD for the period 
beginning July 8, 2008 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


